



EXHIBIT 10.3


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AND NON-DISCLOSURE, NON-COMPETITION,
AND INVENTION ASSIGNMENT AGREEMENT




This Amended and Restated Executive Employment and Non-Disclosure,
Non-Competition, and Invention Assignment Agreement (this “Agreement”) is made
as of the ___ day of [____] 2018 (the “Effective Date”) by and between Cognizant
Technology Solutions Corporation, a Delaware corporation (the “Company” (where
applicable, the definition of Company shall include the Company’s subsidiaries
and affiliates and any successors or assigns)), and [_____] (“Employee”).
[WHEREAS, Employee is currently employed by the Company as its [_____]; [and]]
WHEREAS, the Company desires to [continue to] retain the services of Employee;
[and]


[WHEREAS, the Parties desire to amend and restate, in its entirety, the parties’
prior agreements pertaining to Employee’s employment, and set forth the new
terms and conditions of Employee’s employment by the Company.]
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and Employee (individually a “Party” and together, the “Parties”) agree
as follows:
1.Definitions.
(a)    “Annual Base Salary” shall mean the rate of annual base salary paid or
payable to Employee by the Company (including authorized deferrals and salary
reduction amounts) immediately prior to Employee’s Termination Date.
(b)    “Board” shall mean the Board of Directors of Cognizant Technology
Solutions Corporation.
(c)     “Cause” shall mean (i) willful malfeasance or willful misconduct by the
Employee in connection with his employment, (ii) continuing failure to perform
such duties as are reasonably requested by Employee’s supervisor, (iii) failure
by the Employee to observe material policies of the Company applicable to the
Employee, (iv) the commission by the Employee of (x) any felony or (y) any
misdemeanor involving moral turpitude, (v) Employee engaging in any fraudulent
act or act of embezzlement, or (vi) any material breach of this Agreement.
(d)    “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.
(e)    “Disability” means Employee’s total and permanent disability as
determined in accordance with the Company’s long-term disability policy, whether
or not Employee is covered by such policy.
(f)    “Good Reason” means, the occurrence of one or more of the following
events or actions:
(i)    A material diminution by the Company of Employee’s authority, duties or
responsibilities;
(ii)    A material diminution in Employee’s overall compensation package, which
is not otherwise caused by an overall policy by the Company to reduce senior
employee compensation throughout the Company;





--------------------------------------------------------------------------------





(iii)    The failure of the Company to obtain from its successors the express
assumption of this Agreement; or
(iv)    A change, without Employee’s consent, in the principal place of work of
the Employee to a location that is more than 50 miles from his primary work
location as of the date of this Agreement, but only if such change occurs on or
after a Change in Control.
(g)    “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon and (ii) briefly
summarizes the facts and circumstances deemed to provide a basis for termination
of Employee’s employment under the provision so indicated.
(h)    “Termination Date” shall mean the last day of Employee’s employment with
the Company.
(i)    “Termination of Employment” shall mean the termination of Employee’s
active employment relationship with the Company.
2.    Employment. The Company hereby [employs][continues to employ] Employee,
and Employee hereby [accepts][continues to accept] such employment, upon the
terms and conditions set forth herein.
3.    Duties.
(a)    Position. Employee [shall be][continues to be] employed as [_____] and
shall have the duties and responsibilities assigned by [_____] upon initial hire
and from time to time thereafter. Employee shall perform faithfully and
diligently all duties assigned to Employee. The Company reserves the right to
modify Employee’s position and duties at any time in its sole and absolute
discretion, provided that the duties assigned are consistent with the position
of a senior executive and that Employee continues to report to [_____] or such
other position of a similar or more senior level.
(b)    Best Efforts/Full-time. To the maximum extent permitted by law, Employee
agrees to devote Employee’s best efforts and entire business time and attention
to the Company’s business during the term of Employee’s employment with the
Company. Employee agrees that, during the term of Employee’s employment, except
as otherwise approved in writing by the Company, which approval the Company may
in its absolute discretion withhold, Employee will not, either directly or
indirectly, or for himself/herself or through, on behalf of, or in conjunction
with any person, persons or legal entity, operate, engage in, assist, or be
employed by any business activity to or for the benefit of any person or entity
other than the Company; provided that the foregoing is not intended to prevent
an Employee from pursuing hobbies or participating in any other activity that is
not to the detriment of the Company. Employee further acknowledges and agrees
that Employee has access to the Company’s Core Values & Code of Ethics (the
“Code of Ethics”) located at www.cognizant.com, and Employee has read and
understands the Code of Ethics and shall abide by all the terms of said Code of
Ethics, as may be amended from time to time, and said Code of Ethics shall be
incorporated into this Agreement. Employee will abide by all policies and
decisions made by the Company, as well as all applicable federal, state and
local laws, regulations or ordinances. Employee will act in the best interest of
the Company at all times.
(c)    Work Location. Employee’s principal place of work shall be located in
[_____], or such other location as the parties may agree upon from time to time.
4.    At-Will Employment. Employee’s employment with the Company will be “at
will,” meaning it is for no specified term and may be terminated by Employee or
the Company at any time, with or without Cause or advance notice, subject to the
provisions of Section 9 below.
5.    Compensation.
(a)    Annual Base Salary. As compensation for Employee’s performance of
Employee’s duties hereunder, the Company shall pay to Employee a base salary as
most recently determined by the Compensation


-2-
        



--------------------------------------------------------------------------------





Committee of the Board and last communicated to the Employee, as may be modified
by the Compensation Committee of the Board, payable in accordance with the
normal payroll practices of the Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions. In the event Employee’s employment under this Agreement is
terminated by either Party, for any reason, Employee will earn the Annual Base
Salary prorated to Employee’s Termination Date.
(b)    Incentive Compensation. Employee will be eligible to earn incentive
compensation as determined by the Compensation Committee of the Board in
accordance with the bonus plan(s) provided to Employee by the Company, in
accordance with the terms and conditions of such plan(s).
(c)    [Stock Options and Other Equity Awards. Except as set forth herein, this
Agreement does not modify or change the existing agreements regarding stock
options, stock appreciation rights, restricted stock awards and restricted stock
units (each, an “Equity Award” and collectively, “Equity Awards”) previously
issued to Employee.]
6.    Customary Fringe Benefits. Employee will be eligible for all customary and
usual fringe benefits generally available to employees of the Company subject to
the terms and conditions of the Company’s benefit plan documents. The Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Employee.
7.    Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Employee’s duties
on behalf of the Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with the
Company’s policies.
8.    Company Access. Employee agrees and consents that, during the term of
Employee’s employment with the Company and thereafter, the Company may review,
audit, intercept, access and disclose all messages created, received or sent
over the electronic mail and internet access system provided by the Company with
or without notice to Employee and that such review, audit, interception, access,
or disclosure may occur during or after working hours. Employee further consents
and agrees that the Company may, at any time, access and review the contents of
all computers, computer disks, other data storage equipment and devices, files,
desks, drawers, closets, cabinets and work stations that are either on the
Company’s premises or that are owned or provided by the Company.
9.    Involuntary Termination of Employment.
(a)    Prior to a Change in Control. In the event that Employee’s employment
with the Company is involuntarily terminated by the Company for any reason other
than Cause, death or Disability or in the event Employee resigns his employment
for Good Reason pursuant to Section 10 and the Company’s right to cure (as set
forth in Section 10) has expired (an “Involuntary Termination”), and in either
such case Employee’s employment termination becomes effective before any Change
in Control (as defined in Section 9(d) below) has occurred following the date of
this Agreement, Employee shall be entitled to the payments and benefits
described below, provided that Employee executes and does not revoke the Release
(as defined in Section 13) and the Release first becomes effective:
(i)    Employee shall receive a cash payment equal to one (1) times Employee’s
Annual Base Salary, such amount to be paid in regular installments in accordance
with the Company’s normal payroll practices over a period of twelve (12) months,
commencing on or as soon as practicable after the date the Release becomes
effective and within thirty-five (35) days following Employee’s Termination
Date.
(ii)    Employee shall receive a cash payment equal to one (1) times the amount
of the Employee’s target annual bonus for the performance year in which the
Employee’s Termination Date occurs. Payment shall be made in a lump sum payment
on or as soon as practicable after the date the Release becomes effective and
within thirty-five (35) days following Employee’s Termination Date.


-3-
        



--------------------------------------------------------------------------------





(iii)    The Company shall, for a period of eighteen (18) months following the
Employee’s Termination Date, pay the Employee each month an amount equal to the
monthly COBRA medical insurance cost under the Company’s group medical plan for
Employee and, where applicable, Employee’s spouse and eligible dependents;
provided that Employee, and, where applicable, Employee’s spouse and dependents,
are eligible for and timely elect to receive COBRA healthcare continuation
coverage and provided further that the payments specified under this Section
9(a)(iii) shall cease if the Company’s statutory obligation to provide such
COBRA healthcare continuation coverage terminates for any reason before the
expiration of the eighteen (18)‑month period. All Company payments under this
Section 9(a)(iii) to the Employee can be used for any purpose and will be
reported as taxable payments.
(iv)    The portion of any outstanding Equity Awards that were subject to
vesting solely upon continuous service with the Company and would have vested
had Employee remained employed by the Company during the twelve (12) month
period following Employee’s Termination Date shall automatically become fully
vested and exercisable, as applicable, as of Employee’s Termination Date. Such
Equity Awards shall continue to be governed by and exercised, settled or paid in
accordance with the terms of the applicable award agreement.
(v)    With respect to any outstanding Equity Award that was subject to vesting
in whole or in part based on achievement of performance objective(s), to the
extent that the applicable performance period has expired on or before
Employee’s Termination Date, the performance objective(s) has/have been
satisfied and the only condition to vesting that remains is continuous service
until one or more future dates, the portion of such Equity Award that would have
vested had Employee remained employed by the Company during the twelve (12)
month period following Employee’s Termination Date shall become fully vested and
exercisable as of Employee’s Termination Date. Such Equity Award shall continue
to be governed by and exercised, settled or paid in accordance with the terms of
the applicable award agreement.
(vi)    Employee shall receive any amounts earned, accrued and owing but not yet
paid to Employee as of Employee’s Termination Date and any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company. The payment of amounts described in this Section 9(a)(vi) are
not conditioned upon the Release becoming effective unless the applicable
benefit plan or program provides otherwise.
(b)    Coincident with or within One Year After a Change in Control. In the
event that Employee suffers an Involuntary Termination that becomes effective
coincident with, or within the twelve (12) month period immediately after, the
first occurrence of a Change in Control following the date of this Agreement,
Employee shall be entitled to the payments and benefits described below in this
Section 9(b) in lieu of, and not in addition to, the payments and benefits
described in Section 9(a); provided that Employee executes and does not revoke
the Release (as defined in Section 13) and the Release first becomes effective:
(i)    Employee shall receive a cash payment equal to two (2) times Employee’s
Annual Base Salary, such amount to be paid in regular installments in accordance
with the Company’s normal payroll practices over a period of twenty-four (24)
months, commencing on or as soon as practicable after the date the Release
becomes effective and within thirty-five (35) days following Employee’s
Termination Date.
(ii)    Employee shall receive a cash payment equal to two (2) times the amount
of the Employee’s target annual bonus for the performance year in which the
Employee’s Termination Date occurs. Payment shall be made in a lump sum payment
on or as soon as practicable after the date the Release becomes effective and
within thirty-five (35) days following Employee’s Termination Date.
(iii)    The Company shall, for a period of eighteen (18) months following the
date of Employee’s Termination of Employment, pay Employee each month an amount
equal to the monthly COBRA medical insurance cost under the Company’s group
medical plan for Employee and, where applicable, Employee’s spouse and eligible
dependents; provided that Employee, and, where applicable, Employee’s spouse and
dependents, are eligible for and timely elect to receive COBRA healthcare
continuation coverage and provided further that the payments specified under
this Section 9(b)(iii) shall cease if the Company’s statutory obligation to
provide such COBRA healthcare continuation coverage terminates for any reason
before the expiration of the eighteen (18)‑month


-4-
        



--------------------------------------------------------------------------------





period. All Company payments under this Section 9(a)(iii) to the Employee can be
used for any purpose and will be reported as taxable payments.
(iv)    The portion of any outstanding Equity Awards that were subject to
vesting solely upon continuous service with the Company shall automatically
become fully vested and exercisable, as applicable, as of Employee’s Termination
Date. Such vested Equity Awards shall continue to be governed by and exercised,
settled or paid in accordance with the terms of the applicable award agreement.
(v)    Outstanding Equity Awards the vesting of which is conditioned, in whole
or in part, upon the achievement of performance objectives shall become vested
and exercisable as follows:
(A) To the extent that the applicable performance period has expired on or
before Employee’s Termination Date, the performance objective(s) has/have been
satisfied and the only condition to vesting that remains is continuous service
until one or more future dates, such Equity Award shall become fully vested and
exercisable as of Employee’s Termination Date.
(B) To the extent that the applicable performance period has not expired on or
before Employee’s Termination Date, the Company shall pro-rate the performance
objective(s) for the portion of the performance period that has transpired up to
the date of closing of the Change in Control, make a good faith determination of
the level of achievement of such pro-rated performance objective as of such
closing date, and treat as fully vested and exercisable a proportionate amount
of such Equity Award that corresponds with the level of achievement of the
pro-rated performance objective, disregarding any future service conditions that
otherwise would apply to such Equity Award.
(vi)    Employee shall receive any amounts earned, accrued and owing but not yet
paid to Employee as of Employee’s Termination Date and any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company. The payment of amounts described in this Section 9(b)(vi) are
not conditioned upon the Release becoming effective unless the applicable
benefit plan or program provides otherwise.
(c)    Notice of Termination. Any termination on account of this Section 9 shall
be communicated by a Notice of Termination to the other Party hereto given in
accordance with Section 26 hereof.
(d)    Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall have the meaning set forth in the Company’s 2017
Incentive Award Plan, as amended from time to time or any successor plan in
effect as of Employee’s Termination Date.
10.    Resignation for Good Reason. If Employee provides notice of his intent to
terminate for Good Reason, then, subject to the expiration of the cure period
and Employee’s actual termination as described below, such resignation shall be
deemed an Involuntary Termination for purposes of this Agreement and Employee
shall be entitled to the payments and benefits described in Section 9 subject to
the requirements set forth in this Agreement, including Section 13. Employee
must provide written notice to the Company of his intent to terminate his
employment for Good Reason within thirty (30) days of the action or omission
giving rise to such claim of Good Reason. Thereafter, the Company shall have a
period of thirty (30) days within which it may correct the event or action that
constitutes the grounds for Good Reason as set forth in Employee’s notice of
termination. If the Company does not correct the event or action prior to the
expiration of the foregoing cure period, Employee must terminate his employment
for Good Reason within thirty (30) days after the expiration of the cure period,
in order for the termination to be considered a Good Reason termination under
this Agreement.
11.    Termination Due to Death. If Employee’s employment with the Company is
terminated due to death, Employee shall be entitled to the payments and benefits
described below, provided that Employee’s estate executes and does not revoke
the Release (as defined in Section 13) and the Release first becomes effective:
(a)    Employee shall receive a cash payment equal to (1) times the amount of
the Employee’s target annual bonus for the performance year in which the
Employee’s Termination Date occurs, pro-rated based on


-5-
        



--------------------------------------------------------------------------------





the portion of such year that has elapsed as of Employee’s Termination Date.
Payment shall be made in a lump sum payment on or as soon as practicable after
the date the Release becomes effective and within thirty-five days following
Employee’s Termination Date.
(b)    The portion of any outstanding Equity Awards that were subject to vesting
solely upon continuous service with the Company shall automatically become fully
vested and exercisable, as applicable, as of Employee’s Termination Date. Such
vested Equity Awards shall continue to be governed by and exercised, settled or
paid in accordance with the terms of the applicable award agreement.
(c)    Outstanding Equity Awards the vesting of which is conditioned, in whole
or in part, upon the achievement of performance objectives shall become vested
and exercisable as follows:
(i)    To the extent that the applicable performance period has expired on or
before Employee’s Termination Date, the performance objective(s) has/have been
satisfied and the only condition to vesting that remains is continuous service
until one or more future dates, such Equity Award shall become fully vested and
exercisable as of Employee’s Termination Date.
(ii)    To the extent that the applicable performance period has not expired on
or before Employee’s Termination Date, the Company shall pro-rate the
performance objective(s) for the portion of the performance period that has
transpired up to Employee’s Termination Date, make a good faith determination of
the level of achievement of such pro-rated performance objective as of such
Termination Date, and treat as fully vested and exercisable a proportionate
amount of such Equity Award that corresponds with the level of achievement of
the pro-rated performance objective, disregarding any future service conditions
that otherwise would apply to such Equity Award.
(d)    Employee shall receive any amounts earned, accrued and owing but not yet
paid to Employee as of Employee’s Termination Date and any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company. The payment of amounts described in this Section 11(d) are not
conditioned upon the Release becoming effective unless the applicable benefit
plan or program provides otherwise.
12.    Termination Due to Disability or For Cause. If Employee’s employment with
the Company is terminated by the Company due to Disability or for Cause,
Employee shall receive any amounts earned, accrued and owing but not yet paid to
Employee as of Employee’s Termination Date and any benefits accrued and earned
in accordance with the terms of any applicable benefit plans and programs of the
Company; all other Company obligations to Employee will be extinguished as of
the Termination Date.
13.    Release. Notwithstanding the foregoing, no payments or benefits shall be
provided under Sections 9, 10 and 11, as applicable (except for those payments
that are owed pursuant to applicable law and/or are specifically not conditioned
upon the execution of a release by Employee or Employee’s estate, as
applicable), unless Employee or his estate, if applicable, executes, and does
not revoke, the Company’s then standard written general release (the “Release”)
of any and all claims against the Company and all related parties with respect
to all matters arising out of Employee’s employment by the Company (other than
any entitlements under the terms of this Agreement or under any other plans or
programs of the Company in which Employee participated and under which Employee
has accrued and earned a benefit) or the termination thereof. The Company will
provide Employee with the form of release agreement within seven days after
Employee’s separation from service. To be entitled to the severance or other
benefits, Employee must execute and deliver to the Company the release agreement
on or before the last day of the minimum required waiver consideration period
provided under the Age Discrimination in Employment Act or other applicable law
or such later date specified in the release agreement. If Employee timely
delivers an executed release agreement to the Company, and Employee does not
revoke the release agreement during the minimum revocation period required under
applicable law, if any, the severance or other benefits shall be paid or
commence being paid, as specified in this Agreement, subject to any delay
required pursuant to Section 32(b) of this Agreement. If, however, the period
during which Employee has discretion to execute or revoke the release agreement
straddles two calendar years, the cash severance or other benefits shall be paid
or commence being paid, as applicable, as soon as practicable in the second of
the two calendar years, regardless of within which calendar


-6-
        



--------------------------------------------------------------------------------





year Employee actually delivers the executed release agreement to the Company,
subject to the release agreement first becoming effective. Consistent with
section 409A of the Code, Employee may not, directly or indirectly, designate
the calendar year of payment. Nothing in this Section 13 shall be construed to
alter the terms of this Agreement that condition Employee’s entitlement to any
severance or other benefits upon Employee’s compliance with the restrictive
covenants and any other terms and conditions specified in this Agreement.
14.    Other Payments. Any payments and benefits that become due under Sections
9, 10 and 11 hereof shall be in addition to (but not in duplication of) and not
in lieu of any payments and benefits due to Employee under any other plan,
policy or program of the Company, except that Employee shall not be entitled to
any payments and benefits under the Company’s then current severance pay
policies.
15.    No Mitigation. Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise; provided, however, that any obligation of the Company to make the
payments described in Sections 9(a)(iii) and 9(b)(iii) shall cease upon Employee
becoming covered under a healthcare plan of another employer.
16.    Non-Exclusivity of Rights. Except as provided in Section 14, nothing in
this Agreement shall prevent or limit Employee’s [continuing or] future
participation in or rights under any benefit, bonus, incentive or other plan or
program provided by the Company or any of its subsidiaries or affiliates and for
which Employee may qualify.
17.    No Set-Off. Other than with respect to the Recoupment Policy (as
hereinafter defined), the Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right that the Company may have
against Employee or others.
18.    Taxes.
(a)    All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Employee shall
bear all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment received under this Agreement,
including, without limitation, any excise tax imposed by Section 4999 of the
Code.
(b)    If the payments and benefits received or to be received by Employee in
connection with a Change in Control or the termination of Employee’s employment
(whether payable pursuant to the terms of this Agreement (“Contract Payments”)
or any other plan, arrangement or agreement with the Company or any affiliate
(collectively with the Contract Payments, the “Total Payments”), would
constitute a “parachute payment” under Section 280G of the Code, then the Total
Payments shall be reduced, in the manner set forth below, by the minimum amount
necessary to result in no portion of the Total Payments being non‑deductible to
the Company pursuant to Section 280G of the Code or subject to the excise tax
imposed under Section 4999 of the Code.
(c)    All determinations required to be made under this Section 18, including
whether a reduction in Total Payments is required, the amount of any such
reduction and the assumptions to be utilized in arriving at such determination,
shall be made by an accounting or law firm of recognized standing reasonably
selected by the Company (the “Firm”), which may be, but will not be required to
be, the Company’s independent auditors. The Firm shall submit its determination
and detailed supporting calculations to both Employee and the Company within
fifteen (15) days after receipt of a notice from either the Company or Employee
that Employee may receive payments that may be “parachute payments.” If the Firm
determines that a reduction is required by this Section 18, the Contract
Payments consisting of cash severance shall be reduced to the extent necessary
so that no portion of the Total Payments shall be subject to the excise tax
imposed by section 4999 of the Code, and the Company shall pay such reduced
amount to Employee in accordance with the terms of this Agreement. If additional
Contract Payments must be reduced pursuant to this Section 18 after the cash
severance has been reduced to zero, the Contract Payments allocable to
performance-vested Equity Awards shall next be reduced, followed by the


-7-
        



--------------------------------------------------------------------------------





Contract Payments allocable to time-vested Equity Awards, to the extent
necessary to satisfy the requirements of this Section 18.
(d)    Employee and the Company shall each provide the Firm access to and copies
of any books, records, and documents in the possession of Employee or the
Company, as the case may be, reasonably requested by the Firm, and otherwise
cooperate with the Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 18. The fees and
expenses of the Firm for its services in connection with the determinations and
calculations contemplated by this Section 18 shall be borne by the Company.
19.    Confidential Information. Employee agrees that Employee’s services to the
Company [have been and will continue to be][will be] of a special, unique and
extraordinary character, and that Employee’s position places Employee in a
position of confidence and trust with the Company’s customers and employees.
Employee also recognizes that Employee’s position with the Company will give
Employee substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Company would cause the Company to
suffer substantial and irreparable damage. Employee recognizes, therefore, that
it is in the Company’s legitimate business interest to restrict Employee’s use
of Confidential Information for any purposes other than the discharge of
Employee’s employment duties at the Company, and to limit any potential
appropriation of Confidential Information by Employee for the benefit of the
Company’s competitors and to the detriment of the Company. Accordingly, Employee
agrees as follows:
(a)    Employee will not at any time, whether during or after the termination of
Employee’s employment, reveal to any person or entity any of the trade secrets
or confidential information of the Company or of any third party that the
Company is under an obligation to keep confidential (including but not limited
to trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, software programs,
works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Employee’s duties as an employee of the Company, and Employee
shall keep secret all matters entrusted to Employee and shall not use or attempt
to use any such information in any manner that may injure or cause loss or may
be calculated to injure or cause loss whether directly or indirectly to the
Company. By way of example and not limitation, Confidential Information also
includes any and all information, whether or not meeting the legal definition of
a trade secret, concerning the Company’s actual, planned or contemplated: (i)
marketing plans, business plans, strategies, forecasts, budgets, projections and
costs; (ii) personnel information; (iii) customer, vendor and supplier lists;
(iv) customer, vendor and supplier needs, transaction histories, contacts,
volumes, characteristics, agreements and prices; (v) promotions, operations,
sales, marketing, and research and development; (vi) business operations,
internal structures and financial affairs; (vii) software and operating systems
and procedures; (viii) pricing structure of the Company’s services and products;
(ix) proposed services and products; (x) contracts with other parties; (xi)
performance characteristics of the Company’s products; and (xii) Inventions and
Works (each as defined in Section 20). Confidential Information also includes
any and all information of Company’s clients and customers that is deemed
confidential by such clients and customers (whether past, present or potential),
including, but not limited to: marketing tools, inventions, processes, contact
lists, materials, software program code, logic diagrams, flow charts, procedural
diagrams, computer programming techniques and know how, maps and any
documentation related thereto.
(b)    The above restrictions shall not apply to: (i) information that at the
time of disclosure is in the public domain through no fault of Employee; (ii)
information received from a third party outside of the Company that was publicly
disclosed without a breach of any confidentiality obligation; or (iii)
information approved for release by written authorization of the Company. In
addition, in the event that Employee is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any of the
Confidential Information, it is agreed that Employee will provide the Company
with prompt notice of such request(s) so that the Company may seek an
appropriate protective order or other appropriate remedy and/or waive compliance
with the confidentiality provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or the Company grants a waiver
hereunder, Employee may furnish that portion (and only that portion) of the
Confidential Information that Employee is legally


-8-
        



--------------------------------------------------------------------------------





compelled to disclose and will exercise its reasonable best efforts to obtain
reliable assurance that confidential treatment will be accorded any Confidential
Information so furnished.
(c)    Further, Employee agrees that during Employee’s employment Employee shall
not take, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of the Company or concerning any of its dealings or
affairs otherwise than for the benefit of the Company. Employee further agrees
that Employee shall not, after the termination of Employee’s employment, use or
permit to be used any such notes, memoranda, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials, it being agreed that all of the foregoing shall be and remain the
sole and exclusive property of the Company and that, immediately upon the
termination of Employee’s employment, Employee shall deliver all of the
foregoing plus any other Confidential Information, and all copies thereof, to
the Company, at its main office.
(d)    Employee agrees that upon the termination of Employee’s employment with
the Company, Employee will not take or retain without written authorization any
documents, files or other property of the Company, and Employee will return
promptly to the Company any such documents, files or property in Employee’s
possession or custody, including any copies thereof maintained in any medium or
format. Employee recognizes that all documents, files and property that Employee
has received and will receive from the Company, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials (with the exception of documents relating to
benefits to which Employee might be entitled following the termination of
Employee’s employment with the Company), are for the exclusive use of the
Company and employees who are discharging their responsibilities on behalf of
the Company, and that Employee has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Employee’s employment with the Company.
(e)    Employee acknowledges that the Company has provided Employee with the
following notice of immunity rights in compliance with the requirements of the
Defend Trade Secrets Act of 2016: (i) Employee shall not be held criminally or
civilly liable under any U.S. federal or state trade secret law for the
disclosure of Confidential Information that is made in confidence to a U.S.
federal, state or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law; (ii)
Employee shall not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of Confidential Information that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (iii) if Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the Confidential Information to Employee’s attorney and use the
Confidential Information in the court proceeding, if Employee files any document
containing the Confidential Information under seal, and does not disclose the
Confidential Information, except pursuant to court order. However, under no
circumstance will Employee be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company without prior
written consent of the Company’s General Counsel or other officer designated by
the Company. Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede Employee (or
any other individual) from reporting possible violations of U.S. federal law or
regulation to any governmental agency or entity, including but not limited to
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, and any agency Inspector General of the U.S. government, or
making other disclosures under the whistleblower provisions of U.S. federal law
or regulation. Employee does not need the prior authorization of the Company to
make any such reports or disclosures and Employee shall not be not required to
notify the Company that such reports or disclosures have been made.
20.    Intellectual Property.
(a)    Employee agrees to disclose fully, promptly, and in writing to the
Company any and all Inventions and Works (each as defined below) that are
conceived, made, reduced to practice, developed, authored, created, drawn or
written at any time while Employee is employed by the Company and for a period
of six (6) months thereafter. Employee will generate and provide to the Company
adequate and current written records of all


-9-
        



--------------------------------------------------------------------------------





Inventions and Works in the form of notes, sketches, drawings, reports, flow
charts, procedural diagrams, logic diagrams, software program code, procedural
diagrams, computer programming techniques or other documents relating thereto or
in such other form as will be requested by the Company, which records and any
copies thereof will be and will remain the exclusive property of the Company and
will be available to the Company at all times, along with all available
information relating thereto (with all necessary plans and models) to the
Company.
(b)    The Company and Employee agree that “Inventions,” is defined in this
Agreement to include any and all new or useful ideas, developments, discoveries,
improvements, designs, formulas, modifications, trademarks, service marks, trade
secrets, and other intellectual property, whether patentable or not (including
without limitation any technology, computer programs, software, software program
code, logic diagrams, flow charts, procedural diagrams, computer programming
techniques, test, concept, idea, process, method, composition of matter, formula
or technique), and all know-how related thereto, that Employee conceives, makes,
reduces to practice, or develops, solely or jointly with others (i) that relate
to the actual or contemplated business, work or activities of the Company, (ii)
that result from or are suggested by any work which Employee [has done or] may
do on behalf of the Company, or by any information that Employee may receive by
virtue of Employee’s employment by the Company, or (iii) that are developed,
tested, improved or investigated either in part or entirely on time for which
Employee was paid by the Company, or with the use of premises, equipment or
property provided, owned, leased, or contracted for by or on behalf of the
Company.
(c)    The Company and Employee agree that “Works” is defined in this Agreement
to include any and all materials for which copyright protection may be obtained,
including without limitation literary works (including books, pamphlets,
articles and other writings), mask works, artistic works (including designs,
graphs, drawings, blueprints and other graphic works), computer programs,
software program code, logic diagrams, flow charts, procedural diagrams,
computer programming, compilations, recordings, photographs, motion pictures and
other audio-visual works that Employee authors, conceives, creates, draws,
makes, or writes, solely or jointly with others (i) that relate to the actual or
contemplated business, work or activities of the Company, (ii) that result from
or are suggested by any work which Employee has done or may do on behalf of the
Company, or by any information that Employee may receive by virtue of Employee’s
employment by the Company, or (iii) that are developed, tested, improved or
investigated either in part or entirely on time for which Employee was paid by
the Company, or with the use of premises, equipment or property provided, owned,
leased, or contracted for, by, or on behalf of the Company.
(d)    Employee agrees to assign, transfer and convey, and hereby assigns,
transfers and conveys to the Company all of the rights, titles and interests in
and to any and all such Inventions and Works that Employee [has or] may acquire
in such Inventions or Works that are conceived, made, reduced to practice,
developed, authored, created, drawn or written at any time while Employee is
employed by the Company and for a period of six (6) months thereafter. Employee
agrees that the Company will be the sole owner of all patents, copyrights,
trademarks and other intellectual property rights in connection therewith, and
agrees to take all such actions as may be requested by the Company during
Employee’s employment with the Company and at any time thereafter, with respect
to any such Inventions or Works to confirm or evidence such assignment,
transfer, conveyance or ownership, and to assist in the Company’s maintenance,
enforcement, license, assignment, transfer, or conveyance of rights in respect
of the Inventions or Works.
(e)    By way of example and not limitation, at any time and from time to time,
upon the request of the Company, Employee agrees to execute, acknowledge, swear
to, seal and deliver to the Company, any and all lawful instruments, documents
and papers, give evidence and do any and all other lawful acts that, in the
opinion of the Company, are or may be necessary or desirable to document such
assignment, transfer and conveyance or to enable the Company to file and
prosecute applications for and to acquire, maintain and enforce any and all
patents, trademarks, copyrights and other property rights under United States,
local, state or foreign law with respect to any such Inventions or Works or to
obtain any extension, validation, reissue, continuance or renewal of any such
patent, trademark, copyright, or other intellectual property right. By way of
further example and not limitation, Employee agrees to meet with the Company
representatives or attorneys for the purpose of initiating, maintaining or
defending litigation, administrative or other proceedings; and to participate
fully in litigation, administrative or other proceedings as requested by the
Company. In the event that the Company may be unable, for


-10-
        



--------------------------------------------------------------------------------





any reason whatsoever, after reasonable effort, to secure Employee’s signature
on any patent, copyright, trademark or other intellectual property application
or other papers, Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents, as Employee’s agent and
attorney-in-fact to act for and on behalf of Employee to execute, acknowledge,
swear to, seal and deliver to the Company and to file any such application or
applications or other papers, and to do all other lawfully permitted acts to
further the provisions of this Section 20 of this Agreement.
(f)    The Company agrees to reimburse Employee for reasonable expenses incurred
by Employee in complying with the provisions of Sections 20(d) and 20(e) of this
Agreement. The Company and Employee agree that Employee is not entitled to
additional compensation beyond that paid to Employee for the period of time that
he is employed by the Company, which compensation, along with the Company’s
understandings set forth in this Agreement, is expressly acknowledged to be
adequate consideration for all of the Employee promises and obligations set
forth in this Agreement.
(g)    Employee expressly acknowledges and states that all Works that are made
by Employee (solely or jointly with others) are being created at the instance of
the Company and are “works made for hire,” as that term is defined in the
Copyright Act of 1976, 17 USC § 101. In the event that such laws are
inapplicable or in the event that any such Works, or any part thereof, are
determined by a court of competent jurisdiction not to be a work made for hire,
this Agreement will operate as an irrevocable and unconditional assignment by
Employee to the Company of all Employee’s right, title and interest (including,
without limitation, all rights in and to the copyrights throughout the world,
including the right to prepare derivative works and the rights to all renewals
and extensions) in the Works in perpetuity.
(h)    Employee represents that Attachment A to this Agreement describes all
inventions and works, whether patentable or not, that have been conceived, made,
reduced to practice, developed, authored, created, drawn or written prior to
Employee’s employment by the Company; provided, however, that, Employee has not
disclosed in Attachment A information that is a trade secret belonging to
another, or that is the subject of a contract preventing Employee’s disclosure
of the information to the Company.
21.    Non-Competition and Non-Solicitation. In further consideration of the
compensation to be paid to Employee hereunder, Employee acknowledges that during
the course of Employee’s employment with the Company, the Company will provide
Employee Confidential Information, which Employee promises to not disclose.
Further, Employee will become and/or remain familiar with the Company’s trade
secrets and with other Confidential Information concerning the Company and that
Employee’s services shall be of special, unique and extraordinary value to the
Company, and therefore, the Employee agrees that some restrictions on Employee’s
activities during and after Employee’s employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the
Company:
(a)    During the period of Employee’s employment by the Company and, if
Employee’s employment with the Company terminates for any reason, for a period
of one (1) year thereafter (“Covenant Period”), except with the written consent
of the Board, Employee shall not directly or indirectly, own, control, finance
or participate in the ownership, control or financing of, or be employed by or
provide services to, any Competitor. For the purposes of this Agreement, a
“Competitor” is defined as a person, business or enterprise (including divisions
of persons, businesses and enterprises) that directly or indirectly engages in
services of the type conducted, authorized, offered or provided by the Company
(the “Restricted Business”) in the Territory. Without limiting the foregoing,
for purposes of this Agreement, each entity listed on Attachment B, as shall be
modified from time to time by the Company upon written notice to Employee, shall
constitute a “Competitor.” For purposes of this Agreement, “Territory” is
defined as the territory or territories within which Employee actually worked,
or in respect of which Employee was involved in providing services, during the
twelve (12) month period prior to Employee’s Termination Date. Notwithstanding
the foregoing, nothing herein shall prevent Employee from providing services to,
or being employed by, or owning, controlling, financing or participating in the
ownership, control or financing of, any diversified entity or other person
(other than the entities listed on Attachment B) that is engaged in the
Restricted Business, so long as (i) the Restricted Business does not constitute
greater than 25% of the aggregate revenue of such diversified entity or other
person and (ii) Employee is not employed within and does not have


-11-
        



--------------------------------------------------------------------------------





involvement with business development or business strategy with respect to the
Restricted Business. In further consideration for the Company’s promises herein,
Employee agrees that during the Covenant Period, Employee will not directly or
indirectly (i) solicit, entice, induce, cause, encourage or recruit any
part-time or full-time employee, representative, consultant, customer,
subscriber or supplier of the Company or its subsidiaries or affiliates to work
for, provide services to or do business with a third party other than the
Company or its subsidiaries or affiliates or engage in any activity that would
cause any employee, representative, consultant, customer, subscriber or supplier
to violate any agreement with the Company or its subsidiaries or affiliates or
otherwise terminate or change its relationship with the Company or its
subsidiaries or affiliates or (ii) hire any current or former part-time or
full-time employee, representative or consultant of the Company or its
Affiliates who was employed or engaged by the Company or its subsidiaries or
affiliates at any time during the twelve (12) month period prior to Employee’s
Termination Date or who thereafter becomes employed or engaged by the Company or
its subsidiaries or affiliates.
(b)    The foregoing restrictions shall not be construed to prohibit Employee’s
ownership of less than one percent (1%) of any class of securities of any
corporation that is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934, as
amended, provided that such ownership represents a passive investment and that
neither Employee nor any group of persons including Employee in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising Employee’s rights as a stockholder, or seeks to
do any of the foregoing.
22.    Employee Representations.
(a)    Employee represents and warrants that this Agreement and his employment
by the Company does not conflict with and will not be constrained by any prior
business relationship or contract, that Employee does not possess trade secrets
or other proprietary information arising out of any prior business relationship
or contract that, in Employee’s best judgment would be utilized in connection
with Employee’s employment with the Company. Employee further agrees that he
will not disclose any such trade secrets or other proprietary information to the
Company or others.
(b)    Employee represents and warrants that (i) before signing this Agreement,
he has read this Agreement and is entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by it and the restrictions
contained herein; (ii) Employee has been advised by the Company to consult
Employee’s own legal counsel in respect of this Agreement, and Employee has had
full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with Employee’s counsel; (iii) the restrictions imposed on
Employee by this Agreement are fair, reasonable and proper and required for the
protection of the Company’s business interests, particularly its investments in
Employee (e.g., Employee’s job knowledge and skills), its Confidential
Information, as well as the goodwill developed, and its business relationships,
with its clients, customers and prospective clients and customers; (iv) the
Company would not have entered into this Agreement in the absence of such
restrictions, and that any violation of any provision of Sections 19, 20 or 21
hereof will result in irreparable injury to the Company; and (v) the
restrictions imposed on Employee by this Agreement, particularly, the
post-termination restrictions, shall not preclude Employee from earning a living
or engaging in Employee’s profession or trade, or pursuing a career or a
business, in each case at the same general level of economic benefit as is
currently the case.
23.    Consequences of Breach of Covenants; Equitable Relief.
(a)    Employee agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 19, 20, and 21 hereof, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. The period of the injunction shall be measured from the
date of a court order granting the injunctive relief. In the event that any of
the provisions of Sections 19, 20, and 21 hereof should ever be adjudicated to
exceed the time, geographic, service, or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, service, or other
limitations permitted by applicable law.


-12-
        



--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary herein, Employee acknowledges
and agrees that the severance payments and benefits provided herein are being
provided by the Company to Employee, among other things, as additional
consideration and solely for Employee’s agreement with and adherence to the
post-employment restrictive covenants in Section 21 (a)-(c) and Employee’s other
promises, covenants, commitments and obligations in this Agreement (including
the releases granted in Section 13), the adequacy and sufficiency of which
Employee expressly acknowledges. Employee agrees that should the Company, in its
sole discretion, deem Employee to be in violation of any provision(s) in said
Section 21 (a)-(c), the Company may immediately cease payment of all or any
portion of the severance payments and benefits provided hereunder. Employee
acknowledges that the severance payments and benefits provided for herein are in
addition to anything of value to which Employee was already entitled.
(c)    Employee irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 19, 20, and 21 hereof,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the District of New Jersey, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in New Jersey, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that Employee may have to the laying of venue of any such
suit, action or proceeding in any such court. Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 26
hereof.
24.    Term of Agreement. This Agreement shall continue in full force and effect
for the duration of Employee’s employment with the Company; provided, however,
that after the termination of Employee’s employment during the term of this
Agreement, this Agreement shall remain in effect until all of the obligations of
the Parties hereunder are satisfied or have expired.
25.    Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Employee, to acknowledge
expressly that this Agreement is binding upon and enforceable against the
Company in accordance with the terms hereof, and to become jointly and severally
obligated with the Company to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession or successions had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement. As used in this Agreement, the Company shall mean the Company as
hereinbefore defined and any such successor or successors to its business and/or
assets, jointly and severally.
26.    Notice. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be delivered personally or mailed by registered or certified mail,
return receipt requested, or by overnight express courier service, as follows:
If to the Company, to:
 
 
Cognizant Technology Solutions Corporation
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
Attn: General Counsel


If to Employee, to:
 
 
 
[__________]





-13-
        



--------------------------------------------------------------------------------





or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other Parties hereto in the manner
specified in this Section; provided, however, that if no such notice is given by
the Company following a change in control, notice at the last address of the
Company or to any successor pursuant to this Section 26 shall be deemed
sufficient for the purposes hereof. Any such notice shall be deemed delivered
and effective when received in the case of personal delivery, five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail, or on the next business day in the case of overnight express
courier service.


27.    Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of New Jersey without giving effect to any conflict of
laws provisions.
28.    Contents of Agreement, Amendment and Assignment.
(a)    This Agreement, including the Code of Ethics, supersedes all prior
agreements with respect to the subject matter hereof, sets forth the entire
understanding between the Parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment executed by Employee and executed on the Company’s behalf by a
duly authorized officer, except for revisions or additions to Attachment B,
which may be unilaterally modified by the Company upon written notice to
Employee[; provided, however, that this Agreement, except as expressly set forth
in Section 9, does not supersede, modify or change any existing written award
agreements regarding stock options, stock appreciation rights, restricted stock
awards, restricted stock units, performance awards, performance units or other
stock-based awards issued to Employee prior to the effective date of this
Agreement]. The provisions of this Agreement may provide for payments to
Employee under certain compensation or bonus plans under circumstances where
such plans would not provide for payment thereof. It is the specific intention
of the Parties that the provisions of this Agreement shall supersede any
provisions to the contrary in such plans, and such plans shall be deemed to have
been amended to correspond with this Agreement without further action by the
Company, the Company’s Board of Directors or the Board unless such amendment
would contravene the provisions of section 409A of the Code and result in the
imposition of additional taxes under section 409A of the Code upon Employee.
(b)    Nothing in this Agreement shall be construed as giving Employee any right
to be retained in the employ of the Company, or as changing or modifying the “at
will” nature of Employee’s employment status.
(c)    All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the Parties hereto, except that the
duties and responsibilities of Employee and the Company hereunder shall not be
assignable in whole or in part by the Company. If Employee should die after
Employee’s Termination Date and while any amount payable hereunder would still
be payable to Employee hereunder if Employee had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Employee’s devises, legates or other designees or, if
there is no such designee, to Employee’s estate.
29.    Severability. If any provision of this Agreement is declared illegal,
invalid, or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid, and enforceable, or otherwise deleted, and the remainder of the
terms of this Agreement shall not be affected except to the extent necessary to
reform or delete such illegal, invalid, or unenforceable provision.
30.    Remedies Cumulative; No Waiver. No right conferred upon the Parties by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by a Party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof.
31.    Miscellaneous. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.


-14-
        



--------------------------------------------------------------------------------





32.    Section 409A.
(a)    Interpretation. This Agreement is intended to comply with the
requirements of Section 409A of the Code to the extent applicable or to be
exempt from Section 409A of the Code pursuant to the “short-term deferral
exception” under Treas. Reg. section 1.409A-1(b)(4) or the “separation pay
exception” under Treas. Reg. Section 1.409A-1(b)(9)(iii), and shall in all
respects be administered and construed in accordance with Section 409A of the
Code. If any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Employee under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. For purposes of Section
409A of the Code, all payments to be made upon a Termination of Employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and, to the
extent applicable, any such amount shall be payable in accordance with Section
32(b). In no event shall the Employee, directly or indirectly, designate the
calendar year of payment. Nothing herein shall be construed as having modified
the time and form of payment of any amounts or payments of “deferred
compensation” (as defined under Treas. Reg. Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treas. Reg. Sections 1.409A-1(b)(3) through (b)(12))
that were otherwise payable pursuant to the terms of any agreement between the
Company and Employee in effect on or after January 1, 2005 and prior to the date
of this Agreement.
(b)    Payment Delay. Notwithstanding anything herein to the contrary, if it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Agreement as a result of Employee’s “separation from service”
with the Company to prevent the imposition of any accelerated or additional tax
under Section 409A of the Code, then the Company will postpone the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Employee) that are
not otherwise paid within the “short-term deferral exception” under Treas. Reg.
Section 1.409A-1(b)(4) and the “separation pay exception” under Treas. Reg.
Section 1.409A-1(b)(9)(iii), until the first payroll date that occurs after the
date that is six months following Employee’s “separation of service” with the
Company. If any payments are postponed due to such requirements, such postponed
amounts will be paid to Employee in a lump sum on the first payroll date that
occurs after the date that is six months following Employee’s “separation of
service” with the Company. If Employee dies during the postponement period prior
to the payment of the postponed amount, the amounts withheld on account of
Section 409A of the Code shall be paid to the personal representative of
Employee’s estate within sixty (60) days after the date of the Employee’s death.
(c)    Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.
33.    Recoupment Policy. Employee acknowledges that Employee shall be subject
to and hereby agrees to abide by the terms of any clawback or recoupment policy
that the Company has adopted or may hereafter adopt, as may be amended from time
to time, with or without notice (the “Recoupment Policy”) to further the
Company’s interests in enhancing its corporate governance practices and/or to
comply with applicable law, rules or regulations promulgated by the Securities
and Exchange Commission or the rules of the national securities exchange on
which shares of the common stock of the Company are listed for trade. Employee
understands that pursuant to the Recoupment Policy, the Company may seek to
recoup all or part of any severance payments, bonus or other


-15-
        



--------------------------------------------------------------------------------





incentive compensation paid to certain officers and former officers, including
Equity Awards, in the event that the Company is required to restate its
financial statements. In consideration of the [continued] benefits to be
received from the Company (or a subsidiary) and the right to participate in, and
receive future awards under, the Company’s cash and equity-based incentive
programs, Employee hereby acknowledges, understands and agrees that:
(a)    The Recoupment Policy applies to severance, cash bonuses and other
incentive compensation, including Equity Awards, paid or awarded to Employee
prior to or after the date on which the Recoupment Policy is adopted, and
Employee agrees that, to the extent provided in the Recoupment Policy, the
Recoupment Policy shall apply to equity and other award agreements outstanding
as of the date of this Agreement or hereafter executed, and such agreements
shall be deemed amended by, and to incorporate, the terms of the Recoupment
Policy even if the Recoupment Policy is not explicitly referenced therein;
(b)    The Company shall be fully entitled to enforce the Recoupment Policy
against Employee in accordance with its terms, and Employee promptly shall
comply with any demand authorized by the Board of Directors of the Company
pursuant to the terms of the Recoupment Policy for repayment, return or
rescission of, severance payments, a cash bonus or other incentive compensation,
including Equity Awards, subject to the Recoupment Policy; and
(c)    Nothing in this acknowledgement shall be construed to expand the scope or
terms of the Recoupment Policy, and Employee is not waiving any defenses
Employee may have in the event of an action for recoupment of compensation under
the Recoupment Policy, other than (i) waiving any defense regarding the
retroactive application of the Recoupment Policy to prior or existing payments
or awards and (ii) waiving any claim that the integration clause of any
agreement excludes the application of the Recoupment Policy.


[Signature Page Follows]




-16-
        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 




COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION


   




























                                                                                                           
Name:
Title:








[NAME OF EXECUTIVE]






                                                                                                           


 
 





-17-
        



--------------------------------------------------------------------------------





ATTACHMENT A




1.
The following is a complete list of all inventions and works that have been
conceived, made, reduced to practice, developed, authored, created, drawn or
written by me alone or jointly with others prior to my engagement by the
Company.



☐    None.


_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________
                                                                                                                                              
☐
Due to a preexisting contract with another party, I cannot disclose certain
Inventions or Works that would otherwise be included on the above-described
list.



☐    Additional sheets are attached.
(number)


EMPLOYEE:


    
Signature:
 
 
 
 
 
Name:
 
 
 
(Print)
Title:
 
 
 
 
 
Date:
 
 
 
 
 







-18-
        



--------------------------------------------------------------------------------





ATTACHMENT B – List of Direct Competitors




1.
International Business Machines Corporation

2.
Accenture LTD

3.
Cap Gemini S.A.

4.
Tata Consultancy Services

5.
Infosys Limited

6.
Wipro Limited

7.
HCL Technologies Limited

8.
DXC Technology Company



-19-
        

